In an action to recover damages for personal injuries, defendant Sorecon Corporation appeals from an order of the Supreme Court, Kings County, dated March 14, 1960, and entered in Richmond County, denying its motion to strike the action from the calendar or, in the alternative, to stay the trial until plaintiff complies with an order of said .court, dated January 20, 1959, directing the service of a further bill of particulars. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.